﻿I join the previous speakers in extending congratulations to you, Sir, on behalf of my delegation, on your unanimous election to the post of President of this session of the General Assembly. We are confident that, with your excellent record and vast experience, you will be able to provide the leadership, guidance and direction essential to the success of this session.
44.	I also extend my delegation's congratulations and appreciation to your predecessor, Ambassador Salim Ahmed Salim of the United Republic of Tanzania, for the efficient manner in which he presided over the proceedings of the previous session.
45.	This year two new States have been admitted to the international family of nations, namely, Zimbabwe and Saint Vincent and the Grenadines. My delegation is pleased to welcome them into this family. We look forward to developing close and cooperative relations with them. We also welcome them as members of the Commonwealth of nations, of which Papua New Guinea is a member.
46.	My Government is pleased to note that the new nation of Zimbabwe has embarked on its own road to destiny. Our experience has been that the early days of independence are as difficult as they are exciting. My delegation is pleased to note that the Government of Zimbabwe has, eagerly and efficiently, addressed itself to the task of providing a strong, progressive and stable Government in its pursuit of a better life for its people.
47.	It is commendable and perhaps prophetic that Zimbabwe was born as the fruit of lengthy international negotiations. The accession to independence of Zimbabwe and its admission to the United Nations is a great achievement for the international community. Independence could not have come at a better time than on the twentieth anniversary of the adoption of the United Nations Declaration on the Granting of Independence to Colonial Countries and Peoples. It is encouraging to note that, in these troubled times, peaceful negotiation has proved mightier than military action. Those who assisted and contributed to the achievement of Zimbabwe's independence deserve our high praise.
48.	Closer to my own country are the two new independent island nations, namely Kiribati and Vanuatu, the latter formerly known as New Hebrides. Their peaceful transition to independence is both an achievement by, and a tribute to, the inhabitants and the administering Powers. We look forward to developing firmer and closer cooperative relations with them.
49.	Our support for decolonization has been expressed many times here and elsewhere. We have stressed the right of dependent peoples to choose their own form of government and determine their own destiny. In the last three decades most of us have made that choice and taken up the challenge. It is our hope that in the next decade the remaining dependent Territories will make their choice and join us in this community of nations. Those Territories are not many, but the focus is definitely on them. Concern for such Territories will undoubtedly intensify. The United Nations has played a most fruitful and constructive role in this area. We see its continuing involvement as essential and valuable.
50.	I am sure that the remaining colonial Powers are well aware of this. Awareness is one thing; but the crucial issue is to take positive and substantive steps towards decolonization. There are many avenues open. Some of them have been trodden by many of us. Some of us have had to struggle very hard to convince or even force the administering Powers to grant independence, whilst some of us did not have to strive so hard. Thus, the attitudes and policies of the remaining metropolitan Powers will largely influence the course taken by our dependent colleagues.
51.	Papua New Guinea is particularly concerned with the remaining dependent peoples of the Pacific area. We note that some metropolitan Powers have taken positive steps to create a suitable climate in which a real choice can be made by South Pacific islanders. They have done so voluntarily. We are proud to call them friends. They have nothing to hide and nothing to lose. They can only gain the goodwill, gratitude and friendship of the peoples they administer. We salute and commend them, for they have a strong commitment to the principles of the United Nations Charter.
52.	In the South Pacific the path to independence has been gained without acrimony. We would like to see that trend continue. Unfortunately, in Vanuatu an armed insurrection influenced by foreigners has clouded their excellent record. Nevertheless, the successful resolution of this issue through cooperative effort within the South Pacific community of nations demonstrates our commitment to regional solidarity and decolonization. Our hope is to see the remaining dependent Territories take their true place with us through peaceful means. We therefore call upon all remaining metropolitan Powers in the South Pacific to help to keep this record intact.
53.	I shall now turn to disarmament and international security. My Government sees the question of disarmament to be of utmost importance to international peace and security. We strongly believe that lasting peace and security cannot be built on the accumulation of weapons. Genuine and lasting peace can be created only through the effective implementation of the security system outlined in the Charter of the United Nations.
54.	General and complete disarmament under effective international control should be the principal objective for ensuring the survival of mankind and eliminating the danger of war, thus ensuring that war is no longer used as an instrument for settling disputes. It is our desire that the peoples of this world have peace and security, so that we can all concentrate our efforts on the development and improvement of the lives of our peoples. I am sure that we all desire peace and security. Unfortunately, greed and selfishness have made this wish only a dream.
55.	The Disarmament Decade, introduced by resolution 2602 E (XXIV) of the General Assembly, came to a close at the end of 1979. My Government is disappointed that there was neither real progress made towards a reduction of arms nor any negotiations leading to a treaty on general and complete disarmament. Even the second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons' ended without any agreement.
56.	However, we note with some satisfaction the signing of the SALT II agreement. Disappointingly, the agreement has not been ratified. Nevertheless, we are hopeful that some international agreement such as the comprehensive test ban treaty will be negotiated and agreed to as soon as possible. In this connection, we welcome the General Assembly's decision to declare the 1980s as the Second Disarmament Decade and hope that something concrete will be achieved during this period.
57.	My delegation is opposed to all forms of nuclear testing, atmospheric or otherwise. We are equally opposed to the dumping of nuclear wastes everywhere, in particular in the South Pacific region, where nuclear testing takes place. These tests and nuclear waste dumpings are endangering our environment and our lives. Our desire is to preserve our many beautiful islands for our future generations. We therefore once again call upon responsible Governments to cease all forms of nuclear testing and nuclear waste dumping in the Pacific. This is because we do not believe that the tests and low-level nuclear waste dumpings in the Pacific region are harmless. Indeed, the long-term effects could be catastrophic. As a demonstration of faith in their own technology, the nations responsible should carry out their nuclear tests and dumping of nuclear wastes within their immediate boundaries.
58.	The thirty-fifth session of the General Assembly is meeting at a time of deteriorating stability in the Middle East. We are concerned about the war between Iraq and Iran. The untold misery brought to the innocent in the conflict must be viewed with grave concern. We are also concerned that, if the situation is not resolved quickly, there is a real possibility that the conflict will escalate, causing the oil supplies to be substantially cut with the danger of bringing about a worldwide economic recession. The third world will suffer greatly because of our great dependency on these oil supplies. We commend the untiring efforts of the Secretary General and the Islamic Conference in trying to have the parties stop the fighting and resolve their disputes by meaningful discussions.
59.	My Government is troubled by the continuing failure to find a solution to the longstanding problems that exist between Israel and the Palestinian people. We are mindful of the right of all parties to the dispute to exist within recognized and secure boundaries. We believe that if there is to be peace then there must be respect by each for the sovereignty and territorial integrity of the others. Unless positive measures are taken by all concerned, any attempt to restore peace will fail.
60.	Moreover, my Government regrets the recent action taken by Israel in enacting legislation to change the character and status of Jerusalem. This is contrary to the spirit of the Camp David accords and the peace process. The legislation is a serious obstruction to achieving a just and comprehensive peace in the Middle East.
61.	Papua New Guinea is geographically far removed from events in the Middle East, but we do not think for a moment that we can divorce ourselves from the enormous problems that beset this region of the world. The dispute between the United States and Iran cannot be resolved if the Iranian Government continues to hold the American hostages. Obviously such action by Iran does not help to minimize the tension in the area. It aggravates it. Papua New Guinea notes that Iran, as a signatory to the Geneva Convention on diplomatic privileges and immunities, has by its seizure of the hostages flouted international law and the law of humanity. Already elsewhere we have seen a similar series of attacks on diplomatic missions. We fear more future violations by political extremists. Because of our fear and concerns, we will support any call by the United Nations and vigilant Governments to deter further violations of diplomatic missions. We support the previous calls for Iran to effect immediately the unconditional release of the American hostages.
62.	Adding to the problems of the Middle East is the question of the invasion of Afghanistan by the Soviet troops. We call once again on the Soviet forces to withdraw without delay so that the people of Afghanistan can be free once again to determine the course of their future. Independence and basic democratic rights cannot be practised in circumstances of insecurity and foreign interference. The principle of territorial integrity must be respected.
63.	I turn now to events in IndoChina and the question of IndoChinese refugees. My Government is concerned over the security implications along the Thai-Kampuchean border and the refugee problem. We are aware that the refugee problem is a complex one. There may not be any easy solution, but a solution can be found if all parties show a positive and political willingness to cooperate. Basically there are two refugee problem areas. First, its cause and, secondly, its results. The more crucial of the two is the cause. We should do our utmost to eradicate the cause. Once this is achieved, we believe the whole refugee problem will surely disappear..
64.	The other concern is the results, that is, the flow of refugees from their homeland. It is our duty to find a solution. Several international conferences have sought means to end the flow of refugees. The ones my delegation endorses are General Assembly resolution 34/22, the Tokyo Economic Summit of industrial nations, held in June 1979, and the Geneva conference on the special problems of Indo Chinese refugees. We support the efforts made by the Secretary General to bring. Viet Nam and Thailand to the conference table to discuss their differences. We also support the calls for the withdrawal of foreign troops from Kampuchea and for the holding of a free and democratic general election under the supervision of the United Nations. We share the view of other countries that the donors of aid to Viet Nam should focus their efforts on the resettlement and rehabilitation of the IndoChinese refugees.
65.	But we cannot treat these two areas as separate problems any more than a physician can treat the symptoms of a contagious disease without being seriously concerned about the eradication of the disease altogether. My country is worried that we may handle the results of the refugee problem too well. We may encourage some nations to use our refugee management programmes as a means for exporting elements of their societies viewed by authoritarian Governments as being, for one reason or another, undesirable. In brief, there is evidence that some Governments will use the United Nations refugee programmes as a means of dumping their unwanted citizens onto the already overburdened United Nations refugee facilities and onto the strained resources of those generous nations that open their borders and their hearts to these disinherited people.
66.	We must devote as much of our limited resources to the solution of the cause of the refugee problem as we are applying to the results. We must find the basic causes of this inhumanity of man to man and root them out.
67.	In addition to the regional problems to which I have just referred, there are some more general subjects of worldwide significance upon which I should like to touch. These include the subject of human rights.
68.	My Government takes pleasure in noting the measures taken by States Members of this body to safeguard human rights. But there are still too many instances where some Governments continue to deny basic rights to their citizens. The denial of basic human rights on any grounds—racial, political, economic or any other arbitrary grounds—gives rise to injustices which my Government finds totally intolerable. My Government appeals to the international community to condemn those Governments which persist in violating basic human rights. We call on the Governments which violate such rights to take prompt and effective action to respect the dignity of their citizens as well as that of those citizens whose countries were taken by force.
69.	My Government notes with regret that the racist regime of South Africa continues to suppress and exploit the black peoples of that country. It is obvious that the Government of South Africa considers black people to be inferior, that they should live less comfortably and be denied the wealth and privileges that have been earned more often than not through the sweat and toil of black South Africans.
70.	The ghettos of Soweto are an affront to the dignity of man and an indictment of the callous, degrading and inhuman policies of the racist South African regime. I reiterate the fears my delegation expressed last year on the question of apartheid. Persistent failure to deal effectively with this abhorrent offence to mankind is likely to have an horrendous outcome for both the white and black populations of South Africa.
71.	My delegation is disappointed that, despite many pleas, the South African Government remains steadfast in its determination that the black man will be prevented from seeking the freedom and fulfilment that is the right of every human being. Further, my delegation is concerned at the contradictory stance many Members of the United Nations have taken on this issue. On the one hand, some nations, both developed and developing, endorse the view that apartheid is barbaric and has no place in the world. Yet these same nations lend considerable support to the Government of South Africa through active trade relations. If the United Nations is seriously opposed to apartheid, it should take positive steps to bring maximum pressure to bear on the Government of South Africa to abolish apartheid. We believe properly enforced trade embargoes would eventually force South Africa to relent and to adopt a more humane attitude towards its black peoples.
72.	Papua New Guinea compliments the Secretary General, Mr. Kurt Waldheim, and the Council for Namibia on the role they are playing in seeking a solution to the Namibian problem. My Government learnt with contempt and indignation that the Government of South Africa's illegal administration in Namibia had installed a so-called Ministerial Council as the governing body of the territory of Namibia. This action by the racist Government of South Africa is in total defiance of the relevant resolutions of the United Nations. It is a further sign of South Africa's refusal to comply with the Security Council plan for free and fair elections, under United Nations supervision, to bring Namibia to genuine independence.
73.	The international community today recognizes the need to move quickly towards a New International Economic Order, even though there exist differing views on major proposals that have been put forward. The Government of Papua New Guinea is deeply concerned at the slow progress being made.
74.	The attempt to regulate world trade in primary commodities, the reform of the external framework for the industrialization of developing countries, the reform of the international monetary system and the strengthening of economic cooperation among developing countries are still outstanding issues. There are many reasons why they have not been resolved and I do not propose to go into them. But I should like to say that one of the main reasons has been the opposition from developed countries, with the result that conferences, such as the fifth session of UNCTAD, held at Manila in 1979, have repeatedly failed to achieve agreement on any one of the issues that I have mentioned.
75.	If the international community has learned anything in recent years, it has surely been that the economic welfare of each sovereign nation depends on a network of interdependence. My Government is deeply concerned at the failure of the long-awaited world recovery to come about. We believe the current economic problems cannot be blamed on the management of individual national economies. The management of each economy is becoming dependent on the external environment. Recovery and development require enlightened attitudes of mutual appreciation of each other's needs, interests and problems. Without such an appreciation, the prospect that any dialogue between developed and developing countries will lead to constructive changes in the international economic order must be regarded as gloomy indeed.
76.	A concrete example of international cooperation for development is the Lome Convention on trade and aid between the European Community and the African, Caribbean and Pacific countries.  The long negotiations on a successor agreement were finalized and signed on 31 October 1979.  It appears that the successor agreement will, in general, be similar to the previous one. However, the Lome II agreement contains a new mechanism which purports to assist mineral exporting countries. The Government of Papua New Guinea welcomes the conclusion of the Lome Convention. But we have reservations about the new mechanism in that it offers assistance only to countries which have suffered a reduction in their capacity to produce certain minerals and export them to the European Market. The assistance itself is restricted to project or programme aid confined to the mineral sector and designed to restore production or export capacity. There is no help for those countries, including my own, which have suffered a loss of Government revenue as a result of low export prices.
77.	All developing countries are concerned that, in a harsh world, the poor countries are supposed to be grateful for what they are offered and should not expect to have a say in what the offer contains. Such a situation gives rise to extreme difficulties in the formulation of plans for development, as long as developing countries, to which category my country clearly belongs, are not given a greater say in deciding how they are to be helped. We will continue to face great difficulties in providing for the basic needs of our people. A classic example is the International Cocoa Agreement which was broken in March this year because consumer and producer could not come to an agreement on any acceptable price.
78.	Despite the frustrating lack of progress that seems to characterize these negotiations, when they are viewed from the broader perspective of their entire span, it appears that some convergence of views has taken place. There is some evidence of agreement in specific areas and most certainly the negotiations should continue. They represent the greatest challenge and the best hope for a mutually constructive future for the fullest development of our nations.
79.	I have highlighted some crucial issues that beset our times. Some of these issues have remained unresolved for some time. We should, nevertheless, be encouraged by the fact that they have not been long with us if we take the history of mankind into account. Most of our problems have arisen only in the last decade or so. A majority of them is brought upon us by ourselves, mostly as a result of our human weakness. The tendency to gain prestige and the desire to accumulate wealth for oneself seem to be the root cause of all our problems.
80.	Despite these human frailties, it is worth noting that we do make a commendable attempt at resolving or soothing the effects of these problems. I refer in particular to the part played by the United Nations to bring about just and practicable solutions.
81.	The United Nations is a world parliament to which the majority of our people belong. It has a vital role to play; it has done some good work for the world and has failed in some areas. It must not be allowed to become a stumbling block to the advancement of mankind. Let us make it work so as to produce good results for the present and future generations. We can only arrive at our goals if we are sensitive enough, if we are realistic and practical in our approach to the problems around us. Let us make a fresh start in order to build a better world for all mankind.
